SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) Atna Resources Ltd. (Name of Issuer) Common Stock (Title of Class of Securities) 04957F101 (CUSIP Number) August 17, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ x ] Rule 13d-1(c) [ ] Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities and Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 04957F101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Hedgehog Capital LLC 2. Check the Appropriate Box if a Member of a Group. (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only. 4. Citizenship or Place of Organization. DE 5. Sole Voting Power. 9,603,987 Common Shares Number of 991,666 Warrants to purchase Common Shares* Shares Bene- ficially Owned 6. Shared Voting Power. by Each Reporting 7. Sole Dispositive Power. Person With: 9,603,987 Common Shares 991,666 Warrants to purchase Common Shares* 8. Shared Dispositive Power. 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 9,603,987 Common Shares 991,666 Warrants to purchase Common Shares* * Warrants to acquire 991,666 Common Shares at CAD$0.70 expiring December 2, 2012. 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares. (See Instructions) [ ] 11. Percent of Class Represented by Amount in Row. (9) 9.3% Common** 1.0% Warrants** 12. Type of Reporting Person. (See Instructions) OO CUSIP No. 04957F101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Hcap Offshore Ltd. 2. Check the Appropriate Box if a Member of a Group. (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only. 4. Citizenship or Place of Organization. DE 5. Sole Voting Power. 1,189,500 Common Shares Number of 675,833 Warrants to purchase Common Shares* Shares Bene- ficially Owned 6. Shared Voting Power. by Each Reporting 7. Sole Dispositive Power. Person With: 1,189,500 Common Shares 675,833 Warrants to purchase Common Shares* 8. Shared Dispositive Power. 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 1,189,500 Common Shares 675,833 Warrants to purchase Common Shares* * Warrants to acquire 675,833 Common Shares at CAD$0.70 expiring December 2, 2012. 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares. (See Instructions) [ ] 11. Percent of Class Represented by Amount in Row. (9) 1.2% Common** 0.7% Warrants** 12. Type of Reporting Person. (See Instructions) OO CUSIP No. 04957F101 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Hedonic Capital LLC 2. Check the Appropriate Box if a Member of a Group. (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only. 4. Citizenship or Place of Organization. DE 5. Sole Voting Power.
